BrowNING, PRESIDENT,
concurring:
I concur. By giving to the findings of the trial judge, who heard the voluminous testimony in this case in lieu of a jury, the weight to which it is entitled, I agree with some reluctance to the Court’s conclusion that the evidence warranted the finding that the respondents negligently violated the provisions of Code, 11-8-26, as amended, but I disagree with the affirmance of the trial court’s holding that there was a wilful violation of the provisions of this section by any of the respondents under any of the specifications contained in the petition to remove them from office. The words “wilful” and “negligent” are far from being synonymous in either their legal or lay connotations. Furthermore, the possible subsequent legal effect of a finding of wilful violation of this statute could be important to these respondents and, since I do not believe the evidence warrants such a finding, I register my protest against the apparent conclusion in the opinion, which I assume will be carried into the mandate of this Court, that the trial court’s final order was affirmed in toto.